DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application off of U.S. Application 15/486,268, file April 12, 2017, now U.S. Patent No. 10,729,463, which claims priority to Provisional Application No. 62/322,236, filed April 13, 2016.

Specification
The abstract of the disclosure is objected to because the abstract fails to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1, line 10 recites “a compartment arranged adjacent the and within the housing” It is understood that applicant intended to recite “a compartment arranged adjacent the inserter and within the housing” which is referred back to “an inserter” in line 8. Fig. 2A of the present application shows the medical device 202 is in a compartment 224, which arranged adjacent to the shaft 222 of inserter 206. The compartment 224 is also within housing 211.
Claim 2, which is dependent on claim 1, line 2 recites “a pathway” it is understood that applicant intended to recite “the pathway” which is referred back to “a pathway” in claim 1, line 8.
Claim 6, recites “The system of claim 6, wherein the snap-feature” it is understood that applicant intended to recite “The system of claim 5, wherein the sap-feature” which is referred back to “a snap-feature” in claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US 2013/0313133).
 
Referring to claim 1, Walters discloses an introducer system for facilitating subcutaneous implantation of a medical device (Figs. 1a-6), the system comprising: 


    PNG
    media_image1.png
    226
    512
    media_image1.png
    Greyscale

a medical device 118 (biosensor 118 as shown in Figs. 1a and 1c. Fig. 1c is reproduced and annotated above); 
a housing 104 (Fig. 1c, which is reproduced and annotated above) having a proximal end and a distal end, a distal opening at or near the distal end (see annotated below); 
a tunneler 102 (Fig. 1c) extending from the distal end of the housing and configured to form a subcutaneous pocket for the medical device (para [0039] discloses “The hollow tube 102 may be constructed of a suitable, substantially rigid material such that the hollow tube may be inserted into the skin of the patient subject.” Examiner contends that Walters discloses the hollow tube 102 is used to form a subcutaneous pocket in a tissue);
 an inserter 106 configured to move along a pathway 106 to pass the medical device through the distal opening of the housing (para [0043]); and 
a compartment arranged adjacent the inserter 106 and within the housing 104 and configured to releasably hold and contain the medical device prior to the inserter moving the medical device (para [0041]: “FIG. 2 illustrates the insertion device according to one embodiment of the present invention where the biosensor 118 is securely positioned within the hydration compartment 110 by plug 113. When the extension 108a is positioned in proximity to the third ramp 112a, the plunger 108 will serve as a "floor" for the biosensor hydration storage compartment 110, trapping the biosensor 118 in this location when the plug 113 is secured above the biosensor 118.” Paragraph [0041] discloses when the medical device (biosensor 118) is load into compartment 110 the plunger 108 is in a forward position. Paragraph [0042] discloses the plunger 108 is moved backward to allow the medical device (biosensor 118) to move into the pathway of the plunger 108). 

Referring to claim 16, Walters discloses a method of subcutaneous implanting a medical device using an introducer apparatus (Figs. 1c-6, para [0003]: “The present invention relates generally to the insertion of subcutaneous biosensors and, more specifically, to a device and method for implanting a biosensor at a selected site within the body of a patient.”) comprising a housing 104 (Fig. 1c, which is reproduced and annotated above) having a proximal end, a distal end, and a distal opening defined by the housing, and a tunneler 102 extending from the housing, an inserter 108, and a compartment 110 arranged within the housing configured to releasably hold and contain the medical device 118; the method comprising: 
making an incision in a patient's skin (para [0039]: “The hollow tube 102 may be constructed of a suitable, substantially rigid material such that the hollow tube may be inserted into the skin of the patient subject. In one embodiment, the hollow tube 102 is a needle or the like.” Walters inherently discloses using the needle tip of the hollow tube 102 to make an incision in a patient’s skin); 
positioning the introducer apparatus within the incision using the tunneler 102 to facilitate formation of a subcutaneous pocket (para [0003], which is reproduced above. Para [0039]: “The hollow tube 102 may be constructed of a suitable, substantially rigid material such that the hollow tube may be inserted into the skin of the patient subject. In one embodiment, the hollow tube 102 is a needle or the like.” Walters discloses using the hollow tube 102 to form a subcutaneous pocket);
withdrawing the inserter 108 toward the proximal end of the housing to move the medical device into a pathway of the inserter (Fig. 3); and 
moving the inserter toward the distal end of the housing to move the medical device along the pathway, out of the distal opening, and into the subcutaneous pocket (Figs. 5-6).

Referring to claim 17, Walters discloses the method of claim 16, wherein moving the inserter toward the distal end of the housing facilitates movement of the medical device 118 from the compartment 110 laterally adjacent the pathway of the inserter into the pathway of the inserter (Figs. 1c and 3).

Referring to claim 18, Walters discloses the method of claim 16, wherein the inserter 108 is arranged to obstruct the medical device from being arranged within the pathway prior to moving the inserter toward the distal end of the housing (Fig. 1c, para [0041]: “FIG. 2 illustrates the insertion device according to one embodiment of the present invention where the biosensor 118 is securely positioned within the hydration compartment 110 by plug 113. When the extension 108a is positioned in proximity to the third ramp 112a, the plunger 108 will serve as a "floor" for the biosensor hydration storage compartment 110, trapping the biosensor 118 in this location when the plug 113 is secured above the biosensor 118.”)

Referring to claim 20, Walters discloses the method of claim 16, wherein the compartment and the pathway are of substantially similar widths (Figs. 1c and 3-6 appear to show the compartment 110 and the pathway 106 are of substantially similar widths because the medical device 118 has a similar width with the compartment 110 and the pathway 106).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 8-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 2013/0313133) in view of Kennedy, II (US 2006/0258974).

Referring to claim 2, Walters discloses the system of claim 1 and wherein the plug 113 within the wall of the compartment 110 by friction fitting (para [0046]). Apparently, the friction fitting lowering the risk of having the plug 113 biosensor 118 fall to the floor during operation. Walters fails to disclose the compartment is configured to frictionally engage the medical device 118 and release the medical device into a pathway of the inserter. Examiner contends that one of ordinary kill in the art would understand that there must be a slight friction fitting between the medical device 118 and the compartment to prevent the medical device 118 from fallout from the compartment before the plug 113 is inserted into the compartment to secure the medical device 118 in between the compartment and plunger 108. Kennedy discloses implanted object 212 may be retained in the cargo-carrying compartment 208 by a friction fitting then it is released from the compartment 208 (Figs. 2A-2B and paragraph [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a slight friction fitting between the medical device 118 and the compartment to prevent the medical device 118 from fallout from the compartment before the plug 113 is inserted into the compartment to secure the medical device 118 in between the compartment and plunger 108. Examiner contends that such modification does not require a leap of inventiveness.

Referring to claim 3, the modified system of Walters discloses the system of claim 2, wherein the compartment 110 is configured to release the medical device into the pathway of the inserter 108 in response to withdrawal of the inserter toward the proximal end of the housing (para [0042])

Referring to claim 4, the modified system of Walters discloses the system of claim 3, wherein the compartment 110 is laterally adjacent the pathway of the inserter (see Fig. 1c, which is reproduced above).
 
Referring to claim 8, Walters discloses an introducer system for facilitating subcutaneous implantation of a medical device (Figs. 1a-6), the system comprising: 
a medical device 118 (biosensor 118 as shown in Figs. 1a and 1c. Fig. 1c is reproduced and annotated above); 
a housing 104 (Fig. 1c, which is reproduced and annotated above) having a proximal end and a distal end, a distal opening at or near the distal end (see annotated figure above); 
a tunneler 102 (Fig. 1c, which is reproduced and annotated above) extending from the distal end of the housing and configured to form a subcutaneous pocket for the medical device (para [0039] discloses “The hollow tube 102 may be constructed of a suitable, substantially rigid material such that the hollow tube may be inserted into the skin of the patient subject.” Examiner contends that Walters discloses the hollow tube 102 is used to form a subcutaneous pocket in a tissue); 
a compartment 110 arranged within the housing configured to engage and hold the medical device prior to the subcutaneous implantation (para [0041]: “FIG. 2 illustrates the insertion device according to one embodiment of the present invention where the biosensor 118 is securely positioned within the hydration compartment 110 by plug 113. When the extension 108a is positioned in proximity to the third ramp 112a, the plunger 108 will serve as a "floor" for the biosensor hydration storage compartment 110, trapping the biosensor 118 in this location when the plug 113 is secured above the biosensor 118.”); 
an inserter 108 configured to allow release of the medical device into a pathway of the inserter in response to withdrawal of the inserter toward the proximal end of the housing and move the medical device along the pathway through the distal opening of the housing for the subcutaneous implantation (Paragraph [0041] discloses when the medical device (biosensor 118) is load into compartment 110 the plunger 108 is in a forward position. Paragraph [0042] discloses the plunger 108 is moved backward to allow the medical device (biosensor 118) to move into the pathway of the plunger 108).
	Walters discloses the invention substantially as claimed except for disclosing the compartment configured to frictionally engage and hold the medical device 118 prior to the subcutaneous implantation. Walters discloses the plug 113 within the wall of the compartment 110 by friction fitting (para [0046]). Apparently, the friction fitting lowering the risk of having the plug 113 fall to the floor during operation. Walters fails to disclose the compartment is configured to frictionally engage the medical device 118 and release the medical device into a pathway of the inserter. 
Examiner contends that one of ordinary kill in the art would understand that there must be a slight friction fitting between the medical device 118 and the compartment to prevent the medical device 118 from fallout from the compartment before the plug 113 is inserted into the compartment to secure the medical device 118 in between the compartment and plunger 108. Kennedy discloses implanted object 212 may be retained in the cargo-carrying compartment 208 by a friction fitting then it is released from the compartment 208 (Figs. 2A-2B and paragraph [0022]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided a slight friction fitting between the medical device 118 and the compartment to prevent the medical device 118 from fallout from the compartment before the plug 113 is inserted into the compartment to secure the medical device 118 in between the compartment and plunger 108. Examiner contends that such modification does not require a leap of inventiveness.

Referring to claim 9, the modified system of Walters discloses the system of claim 8, wherein the compartment is laterally adjacent the pathway of the inserter (see Fig. 1c, which is reproduced and annotated above).

Referring to claim 10, the modified system of Walters discloses the system of claim 8, wherein the compartment is laterally adjacent the distal opening of the housing (see Fig. 1c, which is reproduced and annotated above).

Referring to claim 12, the modified system of Walters discloses the system of claim 8, wherein the tunneler 102 extends from the distal end of the housing with at least a portion of the tunneler being in a common plane with the compartment 110 (attention is directed to Fig. 1c, which is reproduced and annotated above. The figure shows that the inner surface of inserter 102 forms a straight line with the inner surface of pathway 106 and passing through the bottom surface of compartment 110. Thus, Walters discloses all limitation in claim 12).

Referring to claim 14, the modified system of Walters discloses the system of claim 8, wherein the inserter 108 is arranged to obstruct the medical device 118 from being arranged within the pathway in a partially withdrawn configuration (see Fig. 1c. Examiner notes that when the distal tip of inserter/plunger 108 is in proximity with the medical device 118, which is in the partially withdrawn configuration, the inserter/plunger is still in the position that obstruct the medical device 118 from entering the pathway 106).

Referring to claim 15, the modified system of Walters discloses the system of claim 8, wherein the compartment 110 and the pathway are of substantially similar widths (Figs. 1c, 3-6 and 10a appear to show the compartment 110 and the pathway 106 are of substantially similar widths because the medical device 118 has a similar width with the compartment 110 and the pathway 106).
 
Claim(s) 5-7, 11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. in view of Sandhage et al. (US 4,077,406).
 
Referring to claims 5, 11 and 19, Walters discloses the plug 113 remains secured within the walls of the compartment 110 by friction fitting or other equivalent methods known in the art (para [0046]). Walters fails to discloses the compartment includes a snap-feature is formed of a portion of the housing that is moveable with respect to remaining portions of the housing. However, in the same field of endeavor, which is an introducer system for facilitating subcutaneous implantation of a medical device, Sandhage discloses using a detent spring 42 within the housing (Fig. 4) to lock into a groove 44 in magazine 30 to secure the magazine when the magazine is in the compartment 29 of handle housing (col. 4, ln 63-67). 
 
Referring again to claims 5, 11 and 19, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have substitute friction fitting with the spring detent technique as suggested by Sandhage since Walters suggested that substitute friction fitting with other technique is acceptable. Examiner notes that the detent spring is attached to the housing (Shadhage: Fig. 4) thus it is read on the limitation of “formed of a portion of the housing” as required in claims 5 and 11.

Referring to claim 6, the modified system of Walters discloses the system of claim 6, wherein the snap-feature is configured to bend or tilt outwardly relative to the compartment to secure the medical device therein (the spring 42 of Sandhage, which is now incorporated into the compartment 110 of Walters, will bend outwardly relative to the compartment 110 when the plug 113 is engaged with the spring).

Referring to claim 7, the modified system of Walters discloses the system of claim 6, wherein the snap-feature is configured to feedback  to a user that the medical device is secured within the compartment (snapping or clicking noise of spring 42 when the spring is engaged with the groove on the plug 113 would provide audible or tactile feedback to the user).

Referring to claim 13, the modified system of Walters discloses claim 8 but fail to disclose wherein the compartment 110 includes a feature formed of a portion of the housing that is moveable with respect to remaining portions of the housing to facilitate engagement with the medical device. However, in the same field of endeavor, which is an introducer system for facilitating subcutaneous implantation of a medical device, Sandhage discloses using a detent spring 42 within the housing (Fig. 4) to lock into a groove 44 in magazine 30 to secure the magazine when the magazine is in the compartment 29 of handle housing (col. 4, ln 63-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have substitute friction fitting with the spring detent technique as suggested by Sandhage since Walters suggested that substitute friction fitting with other technique is acceptable. Examiner notes that the detent spring is attached to the housing (Shadhage: Fig. 4) thus it is read on the limitation of “formed of a portion of the housing” as required in claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,729,463 (hereinafter “the patent”). Claim 1 of the patent discloses all limitation as required in claim 1 of the patent application and much more. The difference between claim 1 of the patent and claim 1 of the application lies in the fact that claim 1 further discloses the inserter includes a first portion configured to facilitate forming the subcutaneous pocket and a second portion configured to facilitate moving the medical device through the distal opening of the housing and the first portion configured to disengage from the second portion and move proximally relative to housing for moving the medical device into the pathway. Although the claims at issue are not identical, they are not patentably distinct from each other.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771